Citation Nr: 0635047	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-07 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic chondritis 
of the lower dorsal vertebrae, Scheuermann's disease.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1956 to April 
1956, and from April 1958 to August 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2003.  In September 2006, the appellant appeared at 
a Board videoconference hearing held before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further action is required to satisfy 
the VA's duties to notify and assist the veteran in the 
development of his claim mandated by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

Service medical records show that the veteran was discharged 
from his first period of service, in 1956, due to minority.  
During his second period of service, a report of Board of 
Medical Survey was conducted in August 1960, which noted the 
veteran's history of back pain since 1957 when he was injured 
in athletics.  Subsequently, he had acute pain at his job, 
but the pain disappeared completely by August 1957.  Later, 
he had further difficulty while lifting in December 1957.  He 
had a second recurrence in July 1958, after he was on active 
duty, and was treated at the U.S. Naval Hospital at Camp 
Pendleton in September 1958.  Examination in July 1960 
disclosed dorsal roundback with paraspinous muscle spasm, and 
X-rays revealed an increase in the dorsal kyphosis with 
osteolytic lipping, consistent with a diagnosis of adolescent 
Scheuermann's disease.  The final conclusion was that the 
veteran had chondritis (chronic, lower dorsal vertebra, 
Scheuermann's disease, cause unknown), which EPTE (existed 
prior to entry), and was neither incurred nor aggravated by 
military service.  Per the Board's recommendation, he was 
discharged from service.  

In July 2002, the veteran's claim for service connection for 
back problems was received.  In January 2003, he was afforded 
a VA examination.  Although the request from the RO for this 
examination stated that the claims file was to be made 
available to the examiner, the examination report does not 
indicate that the claims file was reviewed, nor does the 
examination report mention any of the inservice findings or 
diagnoses.  Instead, the VA examination report simply states 
that the veteran was diagnosed with "back strain" in 
service, but the service medical records show no such 
diagnosis.  Furthermore, the examiner did not express any 
opinion as to whether the veteran had a pre-existing back 
disorder which was aggravated in service.  

In this regard, a veteran is presumed to be in sound 
condition when entering into military service except for 
conditions noted on the entrance examination or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto, and that the 
disease or injury was not aggravated by service.  38 U.S.C.A. 
§ 1111; Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC 3-2003 (2003).  

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board must consider the history recorded at the time or 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  Harris v. West, 
203 F.3d 1347 (Fed. Cir. 2000).  

The burden is on VA to rebut the presumption soundness, by 
clear and unmistakable evidence, both that the disorder at 
issue pre-existed service, and was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).  In this case, the fact that no 
back disability was noted on entrance, while the symptoms, 
including muscle spasms, were sufficient to justify his 
separation from service over two years later must be 
addressed in this context.

The case is further complicated by the veteran's persistent 
denial of any back injury or problem prior to service.  In 
addition, he believes that service medical records in his 
file to not pertain to him, and that his records are not 
complete.  The Board does observe that records referred to in 
the medical board report, of a recurrence his back problem in 
July 1958, and treatment at a naval hospital in September 
1958, are not of record.  The veteran also states that he 
injured his back in the Philippines, but his DD Form 214 does 
not show any foreign or sea service.  However, the 
chronological record of care shows that he had an FPO address 
from November 1958 to November 1959, and a dental record 
dated in April 1960 notes that he was to depart on a 
Mediterranean cruise the following month.  While these minor 
variations do not indicate that the most comprehensive of the 
service medical records-the medical survey report-does not 
pertain to the veteran, the Board believes that an additional 
effort to obtain records pertaining to the veteran should be 
undertaken.   

After service, the only medical records (other than the 
January 2003 VA examination) pertaining to the back are an 
April 1987 X-ray report thoracolumbar spine, and a June 2002 
report of an magnetic resonance imaging (MRI) scan of the 
lumbar spine.  Thus, there is no evidence of the status of 
the veteran's back for 27 years after service.  Although at 
his hearing, he testified that he could not recall any other 
potentially relevant records, he also testified that since 
2002, he had been receiving treatment at a VA facility for 
his back. Furthermore, since he was able to obtain the 
radiographic reports dated in 1987 and 2002, he should be 
able to provide information regarding the doctors who were 
treating him at that time, and the records of treatment which 
precipitated the 1987 and 2002 radiographic studies should be 
obtained.  



Accordingly, the case is REMANDED for the following action:

1.  Ask the National Personnel Records 
Center (NPRC) to search for additional 
service medical records pertaining to the 
veteran, in particular, to search for 
clinical records of treatment at the Naval 
Hospital, Camp Pendleton, California, in 
September 1958.  In addition, if there is 
another veteran with the same first, 
middle, and last name of the veteran, who 
was in the Marine Corps during all or part 
of the period of the veteran's active 
duty, his records should be reviewed to 
ensure that there has been no inadvertent 
mix-up of records.

2.  Obtain all of the veteran's records of 
treatment for middle and/or lower back 
complaints from the Tampa VA medical 
center.  

3.  Ask the veteran to provide the current 
location/address and authorization for the 
release of records for Dr. McMicken, 
possibly of the Watson Clinic Barstow, who 
ordered an X-ray of the veteran's 
thoracolumbar spine in April 1987; and for 
Dr. P. Taylor, who ordered an magnetic 
resonance imaging (MRI) scan of the 
veteran's lumbar spine at the Central 
Florida MRI Winter Haven in June 2002.  
Obtain the records of any for which he 
provides sufficient identification and 
authorization.  Tell him that in the 
alternative, he may submit copies of the 
treatment records, if he has them in his 
possession.  

4.  After obtaining the above evidence, to 
the extent available, schedule the veteran 
for a VA examination to render a diagnosis 
of any back disorder currently present, 
and to determine whether the back disorder 
shown in service pre-existed service, was 
aggravated by service, and/or is related 
to any current chronic back disorder.  The 
examiner's opinion should address the 
following questions:
(a) Did a chronic back disorder 
undebatably (i.e., clearly and 
unmistakably) exist prior to service; 
if so, did the disability increase in 
severity in service; 
if so, was the increase in severity 
undebatably due to the natural progress of 
the disease? 
(b) Is any part of the veteran's current 
back disability related to any back 
disability shown in service (pre-existing 
or otherwise)?  For question (b), it would 
be helpful if the physician would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review.  The complete 
rationale for all opinions expressed 
should be provided.  

5.  After completion of the above 
development, review the claims for service 
connection for chronic chondritis of the 
lower dorsal vertebrae, Scheuermann's 
disease, and for degenerative disc disease 
of the lumbosacral spine.   If the RO 
finds the presumption of soundness to be 
applicable, the claim should be 
adjudicated in light of the standard set 
forth in VAOPGCPREC 3-2003, cited above, 
i.e., clear and unmistakable evidence, 
both of existence prior to service and 
that the disease or injury was not 
aggravated by service, are required to 
rebut the presumption of soundness.  If 
the claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


